IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
           NOS. WR-90, 850-01, WR-90,850-02, WR-90,850-03, & WR-90,850-04


                         EX PARTE BYRON EARL BUSH, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
             CAUSE NOS. 14-19647-A, 14-19648-A, 07-01499-A , & 07-01730-A
            IN THE 252ND DISTRICT COURT FROM JEFFERSON COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of two counts of attempted murder and two counts of possession

of a controlled substance. He was sentenced to forty years’ imprisonment in each cause. The

Thirteenth Court of Appeals affirmed his convictions. Bush v. State, Nos. 13-17-00389-CR & 13-

17-390 (Tex. App.—Corpus Christi-Edinburg Aug. 23, 2018) and Bush v. State, No. 13-17-00386-

CR & 13-17-00387-CR (Tex. App.—Corpus Christi-Edinburg Aug. 23, 2018). Applicant filed these

applications for writs of habeas corpus in the county of conviction, and the district clerk forwarded

them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel was ineffective by failing to raise various claims

on direct appeal. Applicant has alleged facts that, if true, might entitle him to relief. Smith v.
                                                                                                       2

Robbins, 528 U.S. 259 (2000); Ex parte Miller, 330 S.W.3d 610 (Tex. Crim. App. 2009).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order appellate counsel to

respond to Applicant’s claims. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). It appears that Applicant is represented by counsel. If the trial court elects

to hold a hearing, it shall determine if Applicant is represented by counsel, and if not, whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether appellate

counsel’s performance was deficient and Applicant was prejudiced. The trial court may make any

other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         April 1, 2020
Do not publish